DETAILED ACTION
                                                                                                                                                                                          
Regarding Claim 5 and 17. Cancelled.
Claim Rejections - 35 USC § 112
Previous rejection is withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Machnicki et al., US-PGPUB 2015/0178850 (hereinafter Machnicki) in view of Caltrans, “Transportation and Construction Vibration Guidance Manual,” (2013) (cited by the Applicant) and Lingle et al., US Pat No. 10,516,981 (hereinafter Lingle)

          Regarding Claims 1 and 14.  Machnicki discloses analyzing vibration activity data to direct vibration-related data collection (Paragraph [0027], vibration event), comprising:
a data transceiver device, at least one interface generation device in communication with the data transceiver (Paragraph [0022], various routers, etc. and interfacing; Fig. 1), a computational server cluster communicatively coupled to the data transceiver device (Fig. 1; Paragraph [0025], servers coupled to the interface), the computational server cluster comprising a plurality of cooperative processing units, and the computational server cluster being in communication with the interface generation device (Paragraph [0025], servers; Paragraph [0050]); and

a computational logic data storage device in communication with the computational server cluster, the computational logic data storage device storing (i) a vibration analysis algorithm and (ii) at least one programmatic logic routine defining required survey data and desired sensor location data (Paragraph [0021], one or more sensors; Paragraph [0030], Paragraphs [0040], various processing related to vibratory damage event; [0044]-[0045]; Paragraph [0056]; Paragraph [0090]), wherein execution of the at least one programmatic logic routine by the computational server cluster (Paragraph [0129]), results in:

receiving, by the data transceiver device and from a remote user device via a first electronic network pathway (Fig. 12, 1214; Paragraph [0045], input by a user), initial Paragraph [0057], input into calculation to determine a level of risk) at a first location (Paragraph [0066]; Paragraph [0091]-[0092], first location such as a museum)

routing, by the data transceiver device and to the computational server cluster (Fig. 12, 1240), the data descriptive of the proposed vibration activity at the first location (Paragraph [0066], Paragraph [0091]-[0092], proposed insured activity)

identifying, by the computational server cluster and by executing the vibration analysis algorithm, at least one second location that has a likelihood of being affected by the proposed vibration activity at the first location (Paragraph [0091]-[0092], and the likelihood that a comparable activity will result in damage, from some distance from the museum) (Note: By Applicant’ statement, this limitation is well-known); and

outputting, by the at least one interface generation device, a graphical indication of the identified at least one second location that has the likelihood of being affected by the proposed vibration activity at the first location (Fig. 12, 1216; Fig. 4, 11s; Paragraph [0082], graphical representation output to a device; Paragraph [0093]-[0095]; Fig. 11C)

Machnicki does not disclose computing by the computational server cluster and based at least in part on the identified at least second location, a plurality of desired sensor locations, transmitting, to the at least one interface generation device, coordinate information descriptive of the plurality of desired sensor locations, and outputting, by the 

CalTrans discloses a more simplified model of calculating the PPV with distance (section 2.2 discussion on PPV; entire Pg 16, Eqn. 7) and conducting vibration monitoring using a simple, single-location to a plurality of desired sensor locations with respect to criteria (page 48, section 9.1, placing the sensors at the location of interest) (note that the Applicant had admitted this limitation to be well-known)

Lingle discloses monitoring environmental factors, such as vibration (Col. 1, lines 31-37) by strategically placing the sensors the desired locations throughout the given area (Col. 4, lines 8-20; Figs. 1C, 11, 13), transmitting the location of the sensor nodes and allowing the client to view the data and analytic via user interface (Abstract; Col. 23, lines 19-37; Fig. 1B, interface 110; Col. 8, lines 32-36) and displaying the location of the sensor nodes (Col. 8, lines 5-27, Fig. 1C, 102, 104, sensor nodes; Col. 4, lines 28-32, displaying using graphs, maps, etc; Col. 4, lines 23-67; Col. 5, lines 1-67; Col. 6, lines 1-25)

          At the time of the invention filed, it would have been obvious to use the teachings of Caltrans and Lingle in Machnicki and compute by the computational server cluster and based at least in part on the identified at least second location, a plurality of desired sensor locations, transmit, to the at least one interface generation device, coordinate information descriptive of the plurality of desired sensor locations, and output, by the at 

          Regarding Claim 2. Machnicki  discloses the initial input comprises data defining values for (i) a GIS coordinate of the proposed vibration activity at the first location, (ii) a type of the proposed vibration activity at the first location, and (iii) geologic data for the first location (Fig. 4; Claim 5-6; Paragraph [0037]; Paragraph [0045]; Paragraph [0090]-[0092])

          Regarding Claims 3 and 15. Machnicki discloses the identifying of the at least one second location that has a likelihood of being affected by the proposed vibration activity at the first location, comprises: identifying a distance between the at least one second location that has a likelihood of being affected by the proposed vibration activity at the first location, and the first location (Paragraph [0091]-[0092], locations with distance from the museum; Figs. 4 and 11C);

calculating, utilizing the initial input and the identified distance, a peak particle velocity for the at least one second location associated with the proposed vibration activity at the first location and thresholds (Paragraph [0040], PPV; Fig. 4) 

Paragraph [0040], thresholds; Paragraphs [0046]; [0086]-[0087]; Paragraph [0099]-[0100]); and

identifying that the calculated peak particle velocity for the at least one second location exceeds the at least one threshold defined by the stored peak particle velocity threshold data (Paragraph [0046], PPV value abovea certain threshold within a certain distance of a vibration target are highly likely to cause damage; Paragraph [0142], maximum PPV permitted)
(NOTE: Applicant admits the limitation of identifying by executing the vibration algorithm is well-known. In other words, the entire steps recited in Claims 3 and 15 are therefore well-known)

          Regarding Claims 4 and 16. Machnicki discloses the execution of the at least one programmatic logic routine by the computational server cluster, further results in: identifying, by the computational server cluster and by querying one or more data storage devices, contact information for an entity associated with the at least one second location (Paragraph [0093], insurance premium quoted to potential customer via email, text message, etc)

          Regarding Claims 6 and 18. Machnicki discloses receiving, by the data transceiver device and from a sensor placed at one of the plurality of desired sensor Paragraph [0090]; [0142], sensor in proximity to the object)

          Regarding Claims 7 and 19. Machnicki discloses the execution of the at least one programmatic logic routine by the computational server cluster, further results in: comparing, by the computational server cluster, the received vibration activity data to at least one peak particle velocity threshold (Paragraphs [0046]; [0086]-[0087]; Paragraph [0099]-[0100]), and transmitting, to the at least one interface generation device and in the case that a value of the received vibration activity data exceeds the at least one peak particle velocity threshold, an alert (Paragraph [0093], insurance premium quoted to potential customer via email, text message, etc)

          Regarding Claims 8 and 20. Machnicki discloses the execution of the at least one programmatic logic routine by the computational server cluster, further results in: generating, by the at least one interface generation device and in response to the receiving of the alert, a graphical alert notification and outputting, via an output device, the graphical alert notification (Paragraph [0082], graphical representation output to a device)

          Regarding Claims 9 and 21. Machnicki discloses the output device comprises an output device of a construction equipment object (Paragraph [0024], construction monitoring activity; Fig. 11s)

Regarding Claims 10 and 22. Machnicki discloses the execution of the at least one programmatic logic routine by the computational server cluster, further results in: comparing, by the computational server cluster, the received vibration activity data to at least one peak particle velocity threshold, and computing, by the computational server cluster and based on information stored in association with the at least one peak particle velocity threshold, the likelihood that the at least one second location will be affected by the proposed vibration activity at the first location (Paragraphs [0046]; [0086]-[0087]; Paragraph [0099]-[0100])

          Regarding Claims 11 and 23. Machnicki discloses the execution of the at least one programmatic logic routine by the computational server cluster, further results in: identifying, by the computational server cluster and by accessing at least one social media account associated with the at least one second location that has a likelihood of being affected by the proposed vibration activity at the first location, first imagery descriptive of the at least one second location (Paragraphs [0056], [0142], photographs)

          Regarding Claims 13 and 25. Machnicki discloses the execution of the at least one programmatic logic routine by the computational server cluster, further results in: identifying, by the computational server cluster and by accessing stored contact information for the at least one second location that has a likelihood of being affected by the proposed vibration activity at the first location, an electronic communication address associated with the second location, and transmitting, by the data transceiver device and to the electronic communication address associated with the second location, a Paragraph [0093], insurance premium quoted to potential customer via email, text message, etc)

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Machnicki, US-PGPUB 2015/0178850 in views of Caltrans, “Transportation and Construction Vibration Guidance Manual,” (2013) and Lingle, US Pat No. 10,516,981 as applied to Claims 11 and 23 above, and further in view of Howe et al., US-PGPUB 2017/0270612 (hereinafter Howe) 

          Regarding Claims 12 and 24. Machnicki discloses the execution of the at least one programmatic logic routine by the computational server cluster, further results in: receiving, by the data transceiver device and after an initiation of the proposed vibration activity at the first location, second imagery descriptive of the at least one second location (Paragraph [0056], photographs; Paragraphs [0092]-[0093])

The modified Machnicki does not explicitly comparing, by the computational server cluster, the first imagery and the second imagery; and determining, by the computational server cluster and based on the comparison of the first and second imagery, that no damage has occurred at the second location due to the initiation of the proposed vibration activity 

Howe discloses comparing, by the computational server cluster, the first imagery and the second imagery; and determining, by the computational server cluster and based on Paragraph [0067]; Abstract; Paragraph [0004]; Paragraph [0006])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Howe in Machnicki and compare the first imagery and the second imagery, and determine based on the comparison of the first and second imagery, that no damage has occurred at the second location due to the initiation of the proposed vibration activity, so as to accurately assess the property damage with efficiency that is cost-effective.
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. 
Applicant argues that the Examiner has grossly mischaracterized Applicant’s remarks, and state that the arguments and evidence have been directed to solely to providing that vibration analysis formulas that may constitute a vibration analysis algorithm” are well known. Furthermore, Applicant argues that the Examiner’s alleging on page 7, line 20 of the Office action and pg 9, lines 21-23 and pg 15, lines 3-6 are not true.
          In Response, the Examiner respectfully disagrees. Foremost, the cited page 7 and line 20 of the Office Action does not show that the Examiner is alleging that the Applicant had admitted to the three of the claim limitations identified by the Applicant. However, as had been stated before, the steps shown in the dependent claims 3 and 15 

8.        With respect to the item a), Applicant argues that the prior arts do not each computing a plurality of desired sensor locations.
          In Response, the Examiner respectfully disagrees. Foremost, the claim generically recites calculating a plurality of desired sensor locations, without further providing any details as to how calculation is being done. Having said that, CalTrans resorts to using a plurality of sensors in desired sensor location based on the simple, single-location measurements (or based on the identified second location). Since the source is used as a reference in a fixed location and response sensors moved to “critical” locations, it’s obvious that the “critical” distance from the reference fixed location is calculated (and not randomly placed), to positively identify the vibration source. Lingle, meanwhile discloses strategically placing the sensors (Col. 4, lines 8-20; Fig. 1C, 11, and 13), where the location of the sensor is known or calculated (Col. 1, lines 47-50; Col. 23, lines 17-18, “determining the location of each of the plurality of sensor nodes”). As such, the prior arts teach as claimed.

          In Response, the Examiner respectfully disagrees. Lingle discloses communicating the location of each of the plurality of sensor nodes to the gateway (Col. 23, lines 19-37), where it’s obvious that the location of the sensor nodes, includes its coordinates. 
10.        With respect to the item c), Applicant argues that the prior arts do not teach outputting a graphical indication of the coordinate information.
          In Response, the Examiner respectfully disagrees. Lingle disclose displaying the location of the sensor nodes, using graphs, apps, etc, (Col. 8, lines 5-27, Fig. 1C, etc as shown above in the rejection), which are all graphical indication of the coordinate information.
11.      With respect to the item d), Applicant argues that the prior arts do not teach i) comparing….and transmitting.
          In Response, the Examiner respectfully disagrees. Foremost, the claim does not restrict that the alert is issued only when the vibration activity exceeds the threshold. In other words, alert can be issued when the vibration activity does not exceed the threshold as well. Furthermore, the claim simply recites receiving the vibration activity data, and does not limit to any current or ongoing vibration activity. Having said that, Machnicki discloses comparing (Paragraph [0040]; [0046], PPV values above certain threshold; [0086]-[0087]), determining an insurance premium grade based on the PPV Paragraph [0093])

12.           With respect to the item e), Applicant argues that the prior arts do not teach the output device of a construction equipment object. 
          In Response, the Examiner respectfully disagrees. Machnicki discloses an output device of a construction equipment object (Paragraph [0024], construction monitoring entity, surveying entity, etc). Furthermore, since the Figs 11 are related to construction activity, the output device is a construction equipment object. (Paragraphs [0094]-[0102])
13.      With respect to the item f), Applicant argues that the prior arts do not teach acquiring imagery from a social media account.
          In Response, the Examiner respectfully disagrees. Machnicki discloses a social media account (Paragraph [0094], example interfaces comprising a web page, web form, etc, which are social media account) and identifying the imagery descriptive of the at least one second location (Fig. 11C; Paragraph [0100])
          
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HYUN D PARK/Primary Examiner, Art Unit 2865